DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 23-31, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a leading edge of the wing” in lines 2-3. This limitation makes the claim indefinite because it is unclear if this is referring to “a leading edge of the wing” in line 5 of claim 14 or a new leading edge of the wing. 
Claims 23-31 recite “the aircraft of claim 14” in line 1 of each claim. Claim 14 is a method of operating an aircraft and the dependent claims cannot incorporate just the aircraft of claim 14.

Claims 34-36 are rejected as being dependent on a rejected base claim.
Claims 35 and 36 recite “the aircraft of claim 33” in line 1 of each claim. Claim 33 is a method of operating an aircraft and the dependent claims cannot incorporate just the aircraft of claim 33.
Claim 37 recites the limitation “a leading edge of the wing” in line 7. This limitation makes the claim indefinite because it is unclear if this is referring to “a leading edge of the wing” in line 5 of the claim or a introducing a new leading edge of the wing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16, 25, 27-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage), and Drew (FlightGlobal webpage).

Regarding claim 14, Pogosyan teaches a method of operating an aircraft, comprising:
providing an aircraft having a fuselage (#1), a swept wing extending laterally from the fuselage (#3), at least one horizontal tail surface extending laterally from the fuselage (#4), at least one vertical 
operating the aircraft with:
angle of attack of at least 25° (column 4, line 63).
Pogosyan appears to be silent to the aircraft having a maximum take-off weight. It is well known in the art that aircraft are rated with a maximum takeoff weight, for example, Pike teaches an aircraft (F-5A) having a maximum take-off weight (page 2, F-5A, 20,677 lbs maximum takeoff). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to have a maximum takeoff weight of 20,677lbs, as taught by Pike. Doing so would provide the aircraft with a rated takeoff weight capability, which is a common aircraft specification.
Pogosyan appears to be silent to the continuous thrust capabilities of the engines. It is well known in the art that turbine engines are rated with a maximum continuous thrust, for example, European Aviation Safety Agency teaches an engine providing a maximum continuous thrust (page 7, tables 6, maximum continuous). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan with the engines providing a maximum continuous thrust of European Aviation Safety Agency. Doing would specify a typical specification of an aircraft’s capabilities. 
Pogosyan appears to be silent to the operational ratio of maximum continuous thrust to take-off weight ratio. However, Examiner notes that two engines from European Aviation Safety Agency (PW305B, top chart of page 7, 1994 daN for each engine is approximately 4483 lbf) would produce a combined maximum continuous thrust of approximately 8,966 lbf of maximum continuous thrust. Examiner further notes that the aircraft (F-5A) of Pike states the maximum takeoff weight as 20,677 lbs. If the aircraft were to operate with two engines of European Aviation Safety Agency and less than the In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with the maximum continuous thrust to take-off weight ratio of Pike and European Aviation Safety Agency. Doing so would allow for greater maneuverability of the aircraft.
Pogosyan appears to be silent to the turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft. 

Regarding claim 15, Pogosyan teaches the method of claim 14, further comprising providing leading edge root extensions (#2) mounted to the wing and the fuselage at a leading edge of the wing (Fig. 1). 
Pogosyan appears to be silent to the planform areas on the leading edge root extensions and the wing. Pogosyan does have a wing and a wing root which inherently have planform areas and the leading edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft such that the leading edge root extensions having a planform area ratio relative to a planform area of the wing in the range of about 0.1% to about 5% for the purpose of increased maneuverability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 16, Pogosyan teaches the method of claim 14, further comprising providing the aircraft with a nose chine (#8) formed in the fuselage along lateral sides thereof at a nose of the aircraft (Fig. 1), the nose chine terminating forward of the wing (Fig. 1), the nose chine configured to shed air vortices at angles of attack of about 25° to increase yaw stability of the aircraft. 
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the nose chine at the same angle of attack inherently shedding air vortices with the nose chine.

Regarding claim 25, Pogosyan teaches the aircraft of claim 14, wherein the turbine engines each include an inlet duct (#13), the inlet duct being positioned rearward of the leading edge of the wing (Fig. 1 and Fig. 2). 

Regarding claim 27, Pogosyan teaches the aircraft of claim 14.
Pogosyan appears to be silent to the maximum continuous thrust capabilities of the turbine engines. Standard engines typically have a rated maximum continuous thrust. European Aviation Safety Agency shows turbine engines providing a maximum continuous thrust (page 2, first table PW305B), the turbine engines each generate maximum continuous thrust in the range of about 3,200 lbf to about 4,000 lbf (page 7, first table, PW305B, 1994 daN is approximately 4483 lbf which is about 4000 lbf). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include PW305B engines, as taught by European Aviation Safety Agency. Doing so would provide Pogosyan with engines having about 4000 lbf of maximum continuous thrust, as taught by European Aviation Safety Agency.


Pogosyan appears to be silent to the empty weight of the aircraft. Pike teaches an aircraft which has an empty weight in the range of about 9,000 lbs to about 10,000 lbs (page 2, F-5A 8085 lbs empty, which is about 9,000 lbs). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the weight characteristics of Pike. Doing so would provide an aircraft which is a desired weight and requires less fuel.

Regarding claim 29, Pogosyan teaches the aircraft of claim 14.
Pogosyan appears to be silent to the empty and loaded weight of the aircraft. Pike teaches an aircraft which has a maximum loaded weight in the range of about 12,000 lbs to about 14,000 lbs (page 2, F-5A 13,433 lbs gross which is in the specified range). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the weight characteristics of Pike. Doing so would provide an aircraft which is a desired weight and requires less fuel.

Regarding claim 30, Pogosyan teaches the aircraft of claim 14, wherein the wing is tapered from the fuselage towards tips of the wing (Fig. 1).

Regarding claim 31, Pogosyan teaches the aircraft of claim 14, wherein the leading edge root extensions have an ogive shape (Fig 1). 

Regarding claim 32, Pogosyan teaches the method of claim 15, further comprising creating lifting vortex flow with the leading-edge root extensions at angles of attack of about 25°.


Regarding claim 33, Pogosyan teaches a method of operating an aircraft, comprising:
providing an aircraft having a fuselage (#1), a swept wing extending laterally relative to the fuselage (#3), at least one horizontal tail surface extending laterally from the fuselage (#4), at least one vertical tail surface extending upward from the fuseleage (#5), a dynamic slat attached to a leading edge of the wing (#9), first and second turbine engines (#8) mounted to the fuselage at locations positioned vertically below the wing (Fig. 2), and leading edge root extensions (#2) mounted to the wing and the fuselage at a leading edge of the wing (Fig. 1), 
operating the aircraft with:
angle of attack of at least 25° (column 4, line 63).
Pogosyan appears to be silent to the aircraft having a maximum take-off weight. It is well known in the art that aircraft are rated with a maximum takeoff weight, for example, Pike teaches an aircraft (F-5A) having a maximum take-off weight (page 2, F-5A, 20,677 lbs maximum takeoff). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to have a maximum takeoff weight of Pike. Doing so would provide the aircraft with a rated takeoff weight capability, which is a common aircraft specification.
Pogosyan appears to be silent to the continuous thrust capabilities of the engines. It is well known in the art that turbine engines are rated with a maximum continuous thrust, for example, European Aviation Safety Agency teaches an engine providing a maximum continuous thrust (page 7, tables 6, maximum continuous). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan with the engines providing a maximum 
Pogosyan appears to be silent to the planform areas on the leading edge root extensions and the wing. Pogosyan does have a wing and a wing root which inherently have planform areas and the leading edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft such that the leading edge root extensions having a planform area ratio relative to a planform area of the wing in the range of about 0.1% to about 5% for the purpose of increased maneuverability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the leading edge root extensions at the same angle of attack inherently creating lifting vortex flow with the leading-edge root extensions.
Pogosyan appears to be silent to the operational ratio of maximum continuous thrust to take-off weight ratio. However, Examiner notes that two engines from European Aviation Safety Agency (PW305B, top chart of page 7, 1994 daN for each engine is approximately 4483 lbf) would produce a combined maximum continuous thrust of approximately 8,966 lbf of maximum continuous thrust. Examiner further notes that the aircraft (F-5A) of Pike states the maximum takeoff weight as 20,677 lbs. If the aircraft were to operate with two engines of European Aviation Safety Agency and less than the maximum takeoff weight of Pike, maximum continuous thrust to take-off weight ratio would necessarily be in the range of 0.5 to 0.6. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with the maximum 
Pogosyan appears to be silent to the turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft. 

Regarding claim 35, Pogosyan teaches the aircraft of claim 33. Pogosyan appears to be silent to the exact value of maximum continuous thrust and weights of the aircraft. European Aviation Safety Agency (previously incorporated) teaches wherein the turbine engines each generate maximum continuous thrust in the range of about 3,200 lbf to about 4,000 lbf (page 7, first table, PW305B, 1994 daN is approximately 4483 lbf which is about 4000 lbf). Pike (previously incorporated) teaches the aircraft has an empty weight in the range of about 9,000 lbs to about 10,000 lbs (page 2, F-5A 8085 lbs empty, which is about 9,000 lbs) and a maximum loaded weight in the range of about 12,000 lbs. to about 14,000 lbs (page 2, F-5A 13,433 lbs gross which is in the specified range). 

Regarding claim 36, Pogosyan teaches the aircraft of claim 33, further comprising providing the aircraft with a nose chine (#8) formed in the fuselage along lateral sides thereof at a nose of the aircraft (Fig. 1), the nose chine terminating forward of the wing (Fig. 1), and shedding air vortices with nose chine at angles of attack of about 25° to increase yaw stability of the aircraft. 
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the nose chine at the same angle of attack inherently shedding air vortices with the nose chine

Claims 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage), and Drew (FlightGlobal webpage) as applied to claims 14 and 33 above, and further in view of Lachmann (Experiments with Slotted Wings).

Regarding claim 21, Pogosyan teaches the method of claim 14, wherein the dynamic slat (#9) is movable between a retracted position and at least one extended position (column 4, lines 50-54).
Pogosyan appears to be silent to using the dynamic slat to facilitate a desired angle of attack. However, it is well known that slots can increase the stalling angle of attack (Lachmann, page 3, lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the dynamic slat of Pogosyan to facilitate angle of attack for the aircraft of at least 25°, as taught by Lachmann (Lachmann, page 3, lines 1-7) for the purpose of enabling greater maneuverability of the aircraft.

Regarding claim 34, Pogosyan teaches the method of claim 33, further comprising moving the dynamic slat between a retracted position and at least one extended position (column 4, lines 50-54).
Pogosyan appears to be silent to using the dynamic slat to facilitate a desired angle of attack. However, it is well known that slots can increase the stalling angle of attack (Lachmann, page 3, lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the dynamic slat of Pogosyan to facilitate angle of attack for the aircraft of at least 25°, as taught by Lachmann (Lachmann, page 3, lines 1-7) for the purpose of enabling greater maneuverability of the aircraft.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage), and Drew (FlightGlobal webpage) as applied to claim 14 above, and further in view of Shirk (US 4415132).

Regarding claim 22, Pogosyan teaches the method of claim 14. 
Pogosyan appears to be silent to the wing connection and construction. Shirk teaches wherein the wing includes first and second wing sections (#26, #28) connected to a center wing box (#30). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the wing box connection of Shirk. Doing so would provide a more stable wing connection.

Regarding claim 23, Pogosyan teaches the aircraft of claim 14.
Pogosyan appears to be silent to wing’s relationship to the fuselage and construction elements thereof. Shirk teaches wherein the wing (#22) extends through the fuselage (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the wing extending through the fuselage as taught by Shirk. Doing so would allow the wings to act as one unit and be fabricated as one unit (Shirk, column 4, lines 65-66). 

Regarding claim 24, Pogosyan teaches the aircraft of claim 14.
Pogosyan appears to be silent to the wing’s construction. Shirk teaches wherein the wing is a single-piece, fixed wing (column 4, lines 65-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan with the single-piece wing of Shirk. Doing so would allow the wing to be fabricated as one unit (Shirk, column 4,lines 65-66). 



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage),  and Drew (FlightGlobal webpage) as applied to claim 14 above, and further in view of Airpower Classics (AIR FORCE Magazine Article).

Regarding claim 26, Pogosyan teaches the aircraft of claim 14, wherein the wing has a leading edge sweep angle (Fig. 1). 
Pogosyan appears to be silent to the exact angle of sweep in the aircraft. Sweep angles in the specified range are known, for example, the aircraft design previously incorporated in Pike (F-5A) has a sweep angle in the range of about 25° (Airpower Classics, paragraph 2, sentence 3) to about 35° relative to a line normal to a length dimension of the fuselage, as explained in Airpower Classics. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan with the sweep angle of Airpower Classics. Doing so would provide a desirable training aircraft design. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage),  Lachmann (Experiments with Slotted Wings), and Drew (FlightGlobal webpage).

Regarding claim 37, Pogosyan teaches a method of operating an aircraft, comprising:

operating the aircraft with:
angle of attack of at least 25° (column 4, line 63).
Pogosyan appears to be silent to the maximum continuous thrust capabilities of the turbine engines. Standard engines typically have a rated maximum continuous thrust. European Aviation Safety Agency shows turbine engines providing a maximum continuous thrust (page 2, first table PW305B), the turbine engines each generate maximum continuous thrust in the range of about 3,200 lbf to about 4,000 lbf (page 7, first table, PW305B, 1994 daN is approximately 4483 lbf which is about 4000 lbf). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include PW305B engines, as taught by European Aviation Safety Agency. Doing so would provide Pogosyan with engines having about 4000 lbf of maximum continuous thrust, as taught by European Aviation Safety Agency.
Pogosyan appears to be silent to the planform areas on the leading edge root extensions and the wing. Pogosyan does have a wing and a wing root which inherently have planform areas and the leading edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft such that the leading edge root extensions having a planform area ratio relative to a planform area of In re Aller, 105 USPQ 233.
Pogosyan appears to be silent to the empty and loaded weight of the aircraft. Pike teaches an aircraft which has an empty weight in the range of about 9,000 lbs to about 10,000 lbs (page 2, F-5A 8085 lbs empty, which is about 9,000 lbs) and a maximum loaded weight in the range of about 12,000 lbs to about 14,000 lbs (page 2, F-5A 13,433 lbs gross which is in the specified range). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the weight characteristics of Pike. Doing so would provide an aircraft which is a desired weight and requires less fuel.
It is well known that slots can increase the stalling angle of attack (Lachmann, page 3, lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the dynamic slat of Pogosyan to facilitate angle of attack for the aircraft of at least 25°, as taught by Lachmann (Lachmann, page 3, lines 1-7) for the purpose of enabling greater maneuverability of the aircraft.
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the leading edge root extensions and nose chine at the same angle of attack inherently creating lifting vortex flow with the leading-edge root extensions and shedding air vortices with the nose chine.
 Pogosyan appears to be silent to the operational ratio of maximum continuous thrust to take-off weight ratio. However, Examiner notes that two engines from European Aviation Safety Agency would produce a combined maximum continuous thrust of approximately 8,966 lbf of maximum continuous thrust. Examiner further notes that the aircraft (F-5A) of Pike states the maximum takeoff weight as 20,677 lbs. If the aircraft were to operate with two engines of European Aviation Safety In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with the maximum continuous thrust to take-off weight ratio of Pike and European Aviation Safety Agency. Doing so would allow for greater maneuverability of the aircraft.
Pogosyan appears to be silent to the turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaniut (US 4008867), Gerhardt (US 5842666), and Morgenstern (US 7070146) show an aircraft with slots on the leading wing edge, a nose chine, and engines behind the leading edge of the wing.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647